internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x program y employer z name b number c number d number f dollars amount g dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request letter catalog number 58264e your letter indicates you will operate an employer-related scholarship program called x x’s purpose is to assist deserving students who are children of employees of y in pursuing higher education by granting scholarships to qualified recipients to attend a two- year or four-year college university or vocational technical school x will be advertised on y’s intranet at y’s company benefit meeting and in y’s new employee benefit book the scholarship is a fixed award for f dollars for those attending two-year schools and for g dollars for those attending four-year schools students receiving f dollars may receive the award up to two years or until a certificate or an associate’s degree is earned whichever occurs first while students receiving g dollars may receive an award up to four years or until a bachelor's degree is earned whichever occurs first the number of grants will be determined by the amount funded the number of grants awarded to students attending two-year schools and the number of grants awarded to students attending four-year schools applicants must be dependent_children age and under of full-time y employees who have a minimum of three year’s employment with the company as of the application deadline date as well as must be e e high school seniors or graduates who plan to enroll or students who are already enrolled in full-time undergraduate study at an accredited two-year or four-year college university or vocational- technical school for the entire upcoming academic year have a minimum grade point average of b on a scale or its equivalent any child of an officer or director of your organization will not be eligible to apply for the scholarship the awards are not renewable but students are eligible to reapply every year they meet the eligibility criteria however if an individual receives an award the recipient will not be considered ineligible to reapply if the recipient’s parent is no longer employed by y you submitted an agreement that x will be administered supervised and paid out by z z is exempt from federal_income_tax under sec_501 of the internal_revenue_code and has been classified as a publicly_supported_organization the agreement z is responsible for the following under the terms of e management of the scholarship program according to the conditions outlined in the program description design and production of application materials as requested by y forwarding application materials electronically to y receipt acknowledgment and processing of all application materials evaluation of applications selection and notification of recipients notification of non-recipients letter catalog number 58264e e e e confirmation of school enrollment payment of awards to student recipients providing management reports to summarize program activity and results under this agreement y is responsible for specification of the eligibility guidelines for x approval of application materials placement of materials on y’s website promotion of the scholarship among the eligible group verification of recipient eligibility providing the full amount of the scholarship distribution and management fee applicants will send their applications directly to z so the selection process is completely independent of you selection of recipients will be based on consideration of past academic performance and potential leadership and participation in school and community activities work experience demonstrated financial need statement of career and educational aspirations and goals and an outside appraisal from a high school or college counselor or advisor an instructor or work supervisor your program will be conducted in accordance with all of the guidelines of sections dollar_figure through dollar_figure of revproc_76_47 you have agreed that your program will generally meet the requirements of either the percent or percent percentage_test of section dollar_figure revproc_76_47 however you have the potential of not meeting the percentage_test so you are working to increase the number of applicants in several ways including extending the application window by two weeks as well as considering lowering the grade point average to d moreover you currently have identified that there are c children and or dependents of eligible employees between the ages of promotional materials will be sent directly to these individuals based on the wide availability of the scholarship program to all employees’ children you have demonstrated that the recipients will not be drawn from a specific group_of_employees in particular the selection of individual grant recipients will be made by z the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will also not be restricted in a course of study that would be of particular benefit to y or to you z will collect information regarding your program and you agree to maintain certain information about your program in accordance with code sec_4945 including the following e e e the information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant all reports and other follow-up data obtained in administering your scholarship program letter catalog number 58264e basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 use of the scholarship for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants will not exceed percent of the number of employees who are eligible for grants applicants for grants and considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions letter catalog number 58264e you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e e anindependent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination e e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you and not cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives you will distribute funds to individuals on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records letter catalog number 58264e if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
